UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2017 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File number: 000-52814 GOLD LAKES CORP. (Exact name of registrant as specified in its charter) Nevada 74-3207964 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3401 Enterprise Parkway, Suite 340, Beachwood, Ohio 44122 (Address of principal executive offices) 216-916-9303 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 24, 2017, the registrant had 6,458,884,274 shares of common stock issued and outstanding. GOLD LAKES CORP. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS The statements contained in this Quarterly Report on Form 10-Q that are not historical facts are "forward-looking statements." Forward-looking statements may include our statements regarding our goals, beliefs, strategies, objectives, plan, including product and service developments, future financial conditions, results or projections or current expectations. Such forward-looking statements may be identified by, among other things, the use of forward-looking terminology such as "believe," "estimate," "intend," "plan" "expect," "may," "will," "should," "predict," "anticipate," "continue," "project" or "potential," or the negative thereof or other variations thereon or comparable terminology, and similar expressions are intended to identify forward-looking statements. We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements, or industry results, expressed or implied by such forward-looking statements. Such forward-looking statements appear in Item 2 - "Management's Discussion and Analysis of Financial Condition and Results of Operations," as well as elsewhere in this Quarterly Report. Our management has included projections and estimates in this Form 10-Q, which are based primarily on management's beliefs, assumptions and expectations, which are based upon their experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. Unless otherwise specified or required by context, as used in this Quarterly Report, the terms "we," "our," "us" and the "Company" refer to Gold Lakes Corp. The term "fiscal year" refers to our fiscal year ending July 31. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles (U.S. GAAP). 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 23 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS 25 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM 4. MINE SAFETY DISCLOSURES 26 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 27 SIGNATURES 28 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying balance sheets of GOLD LAKES CORP. at April 30, 2017 (with comparative figures as at July 31, 2016) and the statement of operations for the three and nine month periods ended April 30, 2017 and 2016; and the statement of cash flows for the nine month periods ended April 30, 2017 and 2016 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the periods ended April 30, 2017 are not necessarily indicative of the results that can be expected for the year ending July 31, 2017. 4 Table of Contents GOLD LAKES CORP CONDENSED BALANCE SHEETS April 30,2017 July 31,2016 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Total Current Assets LONG TERM ASSETS Investment in Mineral Properties TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable and accrued interest $ $ Due to related parties Promissory Notes payable Convertible notes payable (net of unamortized discounts of $174,360 and $326,625 respectively, and net of deferred charges of $36,671 and $123,586 respectively) Derivative Liabilities Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS’ DEFICIENCY Preferred stock: 10,000,000 shares authorized, at $0.001 par value; Issued and outstanding 10,000,000 as of April 30, 2017, and nil as of July 31, 2016 - Common stock: 20,000,000,000 shares authorized, at $0.001 par value; 4,112,786,274 shares issued and outstanding as of April 30, 2017, and 103,096,935 as of July 31, 2016 Additional paid in capital Accumulated Deficit ) ) Total Stockholders’ Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed interim financial statements 5 Table of Contents GOLD LAKES CORP CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Three months ended Nine months ended Nine months ended April 30, April 30, April 30, April 30, EXPENSES Impairment loss on mineral property - - - General and administrative TOTAL EXPENSES OTHER EXPENSES (INCOME) (Gain) loss on valuation of convertible debt ) ) Amortization of debt discount Amortization of deferred charges - - Shares issued for services - - Loss (Gain) on extinguishment of debt - - - Interest expense TOTAL OTHER EXPENSES (INCOME) ) ) NET INCOME (LOSS) $ $ ) $ ) $ ) NET LOSS PER COMMON SHARE Basic $ $ ) $ ) $ ) Fully diluted $ $ ) $ ) $ ) WEIGHTED AVERAGE OUTSTANDING SHARES Basic Fully diluted The accompanying notes are an integral part of these condensed interim financial statements 6 Table of Contents GOLD LAKES CORP CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended Nine months ended April 30, April 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash use in operating activities: Shares issued for exploration costs- related party - Impairment loss on mineral claims - Shares issued for services - Loss from conversion of debt - Interest inferred on debt - (Gain) Loss from valuation and revaluation of convertible debt ) Amortization of debt discounts and deferred charges Gain on debt settlement ) ) Changes in operating assets and liabilities Accounts payable Due to related party Net cash (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Loan receivable - ) Investment in Mining Leases ) ) Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from convertible debt Repayment of promissory note ) - Repayment of related party advances - ) Repayment of convertible notes ) ) Net cash provided by financing activities Net Increase (Decrease) in Cash Cash at Beginning of Period - CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH FINANCING ACTIVITIES: Shares for services $
